DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2022 has been entered.
 
Status of Claims
The amendments and arguments filed on 12/22/2021 are acknowledged and have been fully considered.  Claims 1-4 and 6-22 are now pending.  Claim 5 is canceled; claims 1, 3, and 12 are amended; claims 3 and 11-19 are withdrawn; no claims are new.
Claims 1, 2, 4, 6-10, and 20-22 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6-10, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least about 0.25 of egg powder/head/day”. However, it is unclear if this is the same composition described as “an anti-methanogen composition comprising egg contents from an egg laid by a hen, wherein the egg contents comprise avian antibodies, wherein the egg contents are produced from eggs laid by female birds inoculated with an immunogenic composition comprising methanogens or antigens derived from the methanogens”.  The “0.25g of egg powder” makes no reference to the amount (or even presence) of avian antibodies, and while the claim does recite spray drying, there is nothing linking the 0.25g of egg powder to the spray dried egg contents.  Additionally, the phrase "at least about" renders the claim indefinite as the amount required by the claim is unclear.  Neither the claim nor the specification provides a standard for determining the range encompassed by the term "about" or the phrase "at least about" and thus a person of ordinary skill in the art would not be appraised of the metes and bounds of the claimed invention. In order to clarify the claim language, it is suggested that the "about" be deleted so the claim reads "at least 0.25 of egg powder/head/day " to set forth a definite amount.
Claims 2, 4, 6-10, and 20-22 are rejected for depending on an indefinite base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Maiti (US 7,820,171, cited on IDS filed 12/19/2019) in view of Cook et al. (“Orally administered anti-Escherichia coli O157:H7 chicken egg yolk antibodies reduce fecal shedding of the pathogen by ruminants”, of record).
Maiti teaches that strong specific anti-methanogen avian antibodies produced when chickens are immunized with an optimal dose of methane producing bacterial antigen (methanogen) formulated with an appropriate adjuvant (see abstract).  Maiti teaches the antibodies can in turn be used to reduce methane gas production from an animal by administering an effective amount of the anti-methanogen antibodies to the animal, thereby reducing methane gas evolved by the animal compared to an untreated or mock treated control animal of similar age and condition (see abstract). Maiti teaches that the antibodies are contained in egg powder that is fed to a ruminant animal (i.e. a farm animal, see column 2, lines 12-18).  Additionally, Maiti teaches freeze-drying of hyperimmunized eggs (see column 6, lines 58-61). Maiti teaches the effects of 0.6g of the egg powder containing the antibodies (see Table 5) and also teaches that in vitro, 0.4mg of antibody (400 uL at 100mg/mL) were in used in conjunction with a typical diet fed to dairy cows to measure the effect on methane production (see column 10, lines 16-26).
Maiti does not teach spray drying or at least 0.25g of egg powder/head/day.  
Cook et al. teaches spray-dried whole egg prepared from eggs laid by non-immunized hens (EG) or hens immunized with the C-terminal domain of Escherichia coli O157:H7 intimin (EG-IgY) was fed to experimentally inoculated sheep (see abstract).  Cook et al. teaches that chicken egg yolk is a rapid, non-invasive, efficient and economical means of production and delivery of polyclonal antibodies and that antibodies (IgY) produced by hens immunized with specific antigens or whole cells are passively transferred to the egg yolk (see page 292).  Cook et al. teaches that the antibodies can be extracted and purified or used as freeze- or spray-dried powder (see page 292). Cook et al. teaches that the spray-dried egg product dosed to rams each day is 100 g (i.e. at least 0.25g, see page 296).
Regarding claims 1, 8, and 10, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to spray dry the egg material and utilize 100g of powder as taught by Cook et al. in the method of Maiti.  One would be motivated to do so with a reasonable expectation of success as Cook et al. teaches a similar method of administering antibodies to remnant animals using whole egg, and teaches that the eggs are spray-dried.  Addtionally, one would be motivated to use 100g of powder as taught by Cook with a reasonable expectation of success, as Maiti teaches the effects of 0.6g of the egg powder containing the antibodies in vitro (see Table 5), and Cook et al. specifically teaches dosing rams with 100g of powder.  It is noted that “at least 0.25g” reads on values which are more than 0.25g.  
Regarding claims 2 and 9, a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Minton v. Nat ' l Ass ' n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67, USPQ2d 1614, 1620 (Fed. Cir. 2003) and in the instant case, the prior art teaches the same active steps as instantly claimed and thus would be reasonably expected to produce the same result.
Regarding claim 4, Maiti discloses that the antibodies are contained in egg powder (i.e. whole egg contents or partially purified egg contents) that is fed to a ruminant animal (see column 2, lines 12-18). 
Regarding claim 6, Maiti discloses adding the egg powder to a mixed ration was typical of the diet fed to dairy cows in early lactation (i.e. adding to the animal feed, see column 10, lines 10-20).  
Regarding claim 7, Maiti discloses the methanogens are M. ruminantium, M. smithii, and M. stadtmaniae.

Claims 1, 2, 4-10, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Maiti (US 7,820,171, cited on IDS filed 12/19/2019) and Cook et al. (“Orally administered anti-Escherichia coli O157:H7 chicken egg yolk antibodies reduce fecal shedding of the pathogen by ruminants”, of record) further in view of Cook et al. (US 2005/0175602, hereafter Cook II).
The teachings of Maiti and Cook et al. have been set forth above.
Maiti and Cook et al. do not teach a stabilizer wherein the stabilizer is trehalose.
Cook II teaches stabilizing a protein with a saccharide, where the protein is mixed with the saccharide in a liquid suspension, and the suspension is then dried (see abstract). Cook II teaches that proteins, including antibodies, can be included in animal food products (see [0003]). Cook II teaches that the saccharide can be trehalose (see [0014]). Cook II teaches an example where an antibody produced in a chicken egg is added to an animal feed for processing (see [0023]), and teaches that antibodies in a chicken egg can be heat-stabilized by mixing the egg white and egg yolk and then adding and mixing a saccharide compound in the resulted egg liquid suspension, followed by spray drying the egg liquid suspension to obtain a powder that contains the antibodies and the saccharide compound (see [0023]).  Cook II teaches that the powder containing the heat-stabilized egg antibodies can then be mixed and processed with the animal feed, for example, to make feed pellets the animal feed is treated with steam and then passes through a die under pressure to form pellets (see [0023]). Cook II teaches that antibody activity was higher with the presence of trehalose in the spray dried mixture than without (see Example 1, specifically [0028]).
Regarding claims 20-22, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add trehalose to the egg liquid suspension as taught by Cook II in the method of Maiti and Cook et al.  One would be motivated to do so to increase the antibody activity by stabilization of the antibody as taught by Cook II.

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. 
Applicant argues that there is no disclosure in either Maiti or Cook related to the amount of spray dried egg powder that should be administered.  Applicant argues that there are many factors that affect the effective dosage of the egg powder that should be administered.  Applicant argues that neither Maiti nor Cook teach any effective dosages of anti- methanongenic compositions that would be successful in reducing methane gas production in an animal.  However, Cook et al. teaches that the spray-dried egg product dosed to rams each day is 100 g (i.e. at least 0.25g, see page 296).  
Applicant argues that Maiti discloses that not all adjuvants and methanogens are able to generate avian antibodies with high enough affinities or specificity.  However, the claims only require that the egg contents are produced from eggs laid by female birds inoculated with an immunogenic composition comprising methanogens or antigens derived from the methanogens. Maiti discloses that strong specific anti-methanogen avian antibodies produced when chickens are immunized with an optimal dose of methane producing bacterial antigen (methanogen) formulated with an appropriate adjuvant (see abstract).  
Applicant argues that Maiti discloses the specific use of MONTANIDE ISA 70, and that the method of Maiti includes immunizing hens with methanogens and MONTANIDE ISA 70.  Applicant argues that a person of ordinary skill in the art would not have a reasonable expectation of success that immunizing hens without the use of MONTANIDE ISA 70 in immunizing the hens would be successful.  However, the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).  Further, Applicant’s arguments are unclear as claim 8, which depends from claim 1, specifically requires the presence of an adjuvant, and Maiti teaches that MONTANIDE ISA 70 is a mineral oil adjuvant (see column 2, lines 25-26).  There is nothing in the instant claim set which precludes the presence of an adjuvant or MONTANIDE ISA 70.  
Applicant argues that Cook and Cook II do not add any teaching that makes up for the deficiencies of Maiti.  However, this is not found to be persuasive for the reasons set forth above in view of the modified grounds of rejection as necessitated by amendment.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/           Primary Examiner, Art Unit 1611